Citation Nr: 1544691	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), from August 14, 2003 through April 5, 2005.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Procedurally, the Veteran's claim for a higher initial rating was previously before the Board in February 2012, at which time his claim was denied.  Thereafter, he appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Secretary and the Veteran's attorney limited the appeal to the issues of an initial rating in excess of 50 percent for the Veteran's service-connected PTSD from August 14, 2003 through April 5, 2005.  In December 2013, the Court vacated and remanded this issue to the Board pursuant to the terms of the JMR.

In November 2014, the Board denied the Veteran's claim for a higher rating again.  Again, he appealed the Board's November 2014 decision to the Court.  In May 2015, pursuant to a May 2015 JMR, the Court vacated and remanded this issue to the Board for further consideration consistent with the JMR.  The case has now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

From August 14, 2003 through April 5, 2005, the severity, frequency, and duration of the Veteran's PTSD symptomatology more nearly approximated severe occupational and social impairment with deficiencies in areas such as work, social relations, insight, and mood due to symptoms such as depressed mood; anxiety; little interest or pleasure in things; poor concentration; decreased appetite; chronic sleep disturbances, including nightmares, night sweats, and thrashing in his sleep; feelings of hopelessness; hypervigilance and exaggerated startle response; irritability and anger; avoidance behaviors; problems with his primary support group; and difficulties with occupational relationships which adversely affected his ability to perform in the workplace.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent for service-connected PTSD have been met from August 14, 2003 through April 5, 2005.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his/her possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in September 2003, sent prior to the rating decision issued in November 2004, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for PTSD.  In October 2006, the Veteran was provided notice of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the notice was provided after the initial rating decision.  However, the deficiency in the time of the notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the increased rating claim on appeal, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected PTSD from the original grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records, a February 2004 VA examination, Social Security Administration (SSA) records, and all private treatment records identified by the Veteran and the record.  

Additionally, as noted above, the Veteran was afforded a VA examination in conjunction with the claim herein decided in February 2004.  There is no allegation or indication that the VA examination was not adequate for rating purposes.  The Board also finds that the examination is adequate to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran and his wife, a review of the record, and a mental status examination addressing all relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the initial rating claim on appeal and no further examination and/or medical opinion is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, service connection for PTSD was established in November 2004, at which time the AOJ assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, DC 9411, effective August 14, 2004.  The Veteran disagreed with the effective date assigned to his service-connected disability, which is the basis of the current appeal, and the effective date assigned.  Thereafter, in February 2005, the AOJ granted an earlier effective date of August 14, 2003.

In December 2010, the RO increased the Veteran's initial disability rating to 50 percent from August 14, 2003 through April 5, 2005.  Despite the AOJ's action, the Veteran nevertheless contended that he was entitled to a higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has consistently argued that his symptomatology from August 14, 2003 through April 5, 2005, warranted a 70 percent rating under DC 9411.  See Appellate Brief, September 2015.  He has not contended that he is entitled to a rating in excess of 70 percent.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In this case, the pertinent evidence includes a February 2004 VA examination report, VA treatment records dated from November 2003 to November 2004, various private medical records, and a letter from the Veteran's former psychiatrist, dated in June 2014.

A private treatment note from August 2003 notes that the Veteran's symptoms included trouble sleeping, a lack of interest, low energy, poor concentration, and a decreased appetite.  With regard to his sleep disturbances, the Veteran stated that he cannot always remember his dreams when his wakes up.  The private psychiatrist noted that the Veteran was hyperalert, hypervigilant, and that he suffered from flashbacks from time to time.  The Veteran's prescription medication was increased during the visit.

In November 2003, the Veteran's VA depression screen was positive after he indicated that had been bothered by feeling down, depressed, or hopeless over the last month, and that he had little interest or pleasure in doing things.  Although he was referred for mental health treatment, the Veteran declined further treatment.

In February 2004, the Veteran underwent a VA examination in connection with what was then a claim for service connection.  The examiner noted the Veteran's reported in-service stressors.  During the examination, the Veteran stated that he has a problems sleeping, including stressor-related nightmares, anxiety, and thrashing around in his sleep.  He stated that he usually did not sleep well, and when he would wake up, he was usually anxious, agitated, and would have to change clothes because of night sweats.  He also reported fallen asleep while driving.  He said that during the day, he was usually anxious, tense, and irritable; that he gets frustrated easily; and that he had poor concentration and became distracted easily.  He also complained of problems with co-workers and his supervisors, saying that he always feels like he is about to explode, so he avoids people.  He stated that smells, helicopters, and hearing about the Iraq War often brought about flashbacks to his time in Vietnam.  He also stated that he was always "very hard," and that he was very isolated.  The Veteran's wife stated that the Veteran was very irritable and withdrawn.  She reiterated that the Veteran thrashed and yelled in his sleep.  She stated that, during the day, the Veteran was anxious, tense, and very restless.  She stated that he had an exaggerated startle response and that he avoids crowds and keeps to himself.  The Veteran stated that he had no hobbies and that he did not enjoy leaving the house.

Upon examination, the examiner noted that the Veteran's appearance was appropriate, his behavior was normal, and he was pleasant, cooperative, and polite.  He was also orient to time and place.  The Veteran was not hostile or belligerent, displayed normal speech, and was spontaneous and logical.  The examiner found no evidence of hallucinations, delusions, paranoia, or ideas of reference.  The Veteran denied homicidal or suicidal ideation, although he displayed low self-confidence.  The examiner stated that the Veteran suffered from nightmares, intrusive memories, exaggerated startle response, and hypervigilance.  The examiner noted that, while the Veteran's judgment was good and his intelligence was average, his insight was poor.  Overall, the examiner assigned a GAF score of 50 stating that the Veteran suffered from moderately severe social impairment, along with mild to moderate industrial impairment.

A November 2004 private mental status examination noted that the Veteran's memory and judgment were intact, and that his intellectual functioning was average or above.  The note assigned a GAF score of 55, and noted that the Veteran's problems were related to his primary support group, his social environment, his occupation, and financial considerations.

A November 2004 VA treatment note indicates a positive depression screening and a positive PTSD screening.  In addition to feeling down and having little interest in things, the Veteran also reported experiencing nightmares; avoiding triggers; constantly being on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or surroundings. 

In a February 2005 private treatment note, the Veteran stated that he was not doing well, and that he was almost terminated from his job.  In a March 2005 private treatment record, the Veteran reported having problems with other people.  The treatment note also indicates that the Veteran suddenly began to cry, and stated that he was almost fired from his job.

In an August 2010 statement, the Veteran stated that he had to retire in April 2005 due to his service-connected PTSD.  He stated that, before he left his job, he was having frequent accidents, and that he had to meet with his supervisor and department superintendent as a result.

In September 2014, along with the appellate brief, the Veteran's attorney submitted a letter, dated in June 2014 from the Veteran's private psychiatrist, Dr. J.G.  In the letter, the private psychiatrist stated that he treated the Veteran from January 2006 to March 2009.  The private psychiatrist opined that, based upon his review of the record, the Veteran's treatment records indicated a severe long-term decrease in both social and professional productive function from August 14, 2003 through April 5, 2005.

After a careful review of the medical evidence of record pertinent to the applicable to the time period at issue in this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the most persuasive evidence regarding the overall severity of the Veteran's social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating from August 14, 2003 through April 5, 2005.  

In this regard, the Board notes that the February 2004 VA examiner assigned a GAF score of 50 which, as indicated above, indicates serious impairment in social and occupational functioning.  While the Veteran was assigned a GAF score of 55 in November 2004, indicating only moderate impairment, that same treatment record noted the Veteran's difficulties with both work and his primary support group.  Furthermore, while the VA examiner characterized the Veteran's PTSD resulting in moderately severe social impairment and mild to moderate industrial impairment, the examination, as a whole, indicates severe symptomatology

Furthermore, the record clearly indicates that the Veteran retired April 6, 2005 as a result of the symptomatology associated with his PTSD.  In support of his claim, the Veteran submitted a letter from his former indicating that the Veteran's PTSD led to his disability retirement.  The Veteran's treatment record prior to that point and his February 2004 VA examination clearly indicate that he had troubles with both his co-workers and his supervisors due to an inability control his anger.  Also, the November 2004 private treatment note specifically indicated that the Veteran's problems were related to, not only his occupation, but also his primary support group, his family.  This is also supported by the Veteran's wife's statements to the February 2004 VA examiner when she describes the effects of the Veteran's symptoms, including thrashing in his sleep and avoidance behaviors.  Finally, in June 2014, the Veteran's former psychiatrist noted that, in his professional opinion, the medical evidence of record for the relevant time period indicated a "severe long-term decrease" in the Veteran's level of productive function.

Based on the evidence of record, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as work, social relations, insight, and mood due to symptoms such as depressed mood; anxiety; little interest or pleasure in things; poor concentration; decreased appetite; chronic sleep disturbances, including nightmares, night sweats, and thrashing in his sleep; feelings of hopelessness; hypervigilance and exaggerated startle response; irritability and anger; avoidance behaviors; problems with his primary support group; and difficulties with occupational relationships which adversely affected his ability to perform in the workplace.  Thus, the Veteran is entitled to a 70 percent rating for service-connected PTSD from August 14 2003, through April 5, 2005.

As noted above, in the September 2015 appellate brief, the Veteran's attorney wrote that the Veteran was specifically entitled to a 70 percent rating from August 14, 2003 through April 5, 2005.  As such, the Board has not considered whether a rating in excess of 100 percent is warranted for this period.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The records show that for the period from August 14, 2003 through April 5, 2005, the Veteran was employed.  In fact, the Veteran received a disability retirement, effective April 6, 2005.  As the Veteran was not unemployed due to his service-connected PTSD at any point from August 14, 2003 through April 5, 2005, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU for the period from August 14, 2003 through April 5, 2005 is not necessary.  Rice, supra. 


ORDER

Entitlement to an initial rating of 70 percent for service-connected PTSD, from August 14, 2003 to April 5, 2005, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


